DETAILED ACTION
This Office action is in response to Applicant’s reply filed 09/14/2021.
Claims 23-42 are pending. Claims 23-42 are amended. Claims 23-42 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/17/2021, 06/26/2021, and 06/29/2021 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Examiner Notes/Objections
FIG. 4 of the application now correctly recites, in step 416, “Update the full copy bitmap.”
Claim 23 now correctly recites ‘a’ in front of “computer program product.”
Claim 37 no longer recites “the computer program product” without the proper antecedent basis.
Any objections are hereby withdrawn.


Statutory Review under 35 USC § 101
Claims 23-29 are directed toward an article of manufacture and have been reviewed.
Claims 23-29 appear to remain statutory, as the article of manufacture excludes transitory signals based on the language in ¶ 0058 of the instant specification.
Claims 23-29 also remain statutory as claims 23-26 and 28-29 perform the method of claims 37-42 (and claim 27 is dependent on independent claim 23,) which are shown below to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 30-36 are directed toward a system and have been reviewed.
Claims 30-36 appear to remain statutory, as the system includes hardware (a processor).
The processor is disclosed in ¶ 0062, 0066 but may be considered hardware in light of ¶ 0064 and ¶ 0070 of the applicant’s specification.
Claims 30-36 also remain statutory as claims 30-33 and 35-36 perform the method of claims 37-42 (and claim 34 is dependent on independent claim 30,) which are shown below to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 37-42 are directed towards a method and have been reviewed.
Claims 37-42 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, as the method performs steps for selecting and merging point-in-time copies in a manner selectively incorporating metadata, executed before performing a restoration of related source data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavarapu et al., U.S. Patent Application Publication No. 2014/0279920 (filed March 7, 2014; hereinafter Madhavarapu) in view of Natanzon, U.S. Patent No. 8,060,713 (published November 15, 2011; provided in the IDS; hereinafter Natanzon) in further view of Zaslavsky et al., U.S. Patent Application Publication No. 2014/0149695 (filed November 28, 2014; hereinafter Zaslavsky).

Regarding claim 23, Madhavarapu teaches:
A computer program product for maintaining source data in a repository, the computer program product comprising a computer readable storage medium including computer program instructions to cause a processor to perform operations, the operations comprising: (Madhavarapu FIG. 10, ¶ 0166-0167: the methods may be implemented by a computer system (e.g., a computer system as in FIG. 10) that includes one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors. The program instructions may be configured to implement the functionality described herein; computer system 1000 may be configured to implement a database engine head node of a database tier, or one of a plurality of storage nodes of a separate distributed database-optimized storage system that stores database tables and associated metadata on behalf of clients of the database tier)
maintaining in the repository a full copy of the source data and point-in-time copies at different point-in-times of the source data, (Madhavarapu FIGs. 8-9, ¶ 0130: log records may include one or more AULRs, also referred to as baseline log record(s), and/or one or more DULRs. The baseline log record(s) may include a page of data, such that it includes the full data for the page [full copy] and not just changes to the data; ¶ 0056 recites teachings relevant to the claimed 'point-in-time copies': Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume; see also relevant ¶ 0119: a client may request that multiple copies of the data be stored in separate storage location)
…
for data blocks indicated in the merged change information as having changed data, determining point-in-time copies that provide the changed data for the data blocks, wherein when a plurality of point-in-time copies provide changed data for a data block, a determined point-in-time copy for the data block provides the changed data for the data block; (Madhavarapu FIG. 8, ¶ 0113: the metadata may indicate one or more log records that are needed to recreate a given page up to the log record/LSN associated with the snapshot; ¶ 0123-0127 describe converted snapshots and also operating over multiple log records but selectively protecting or leaving unprotected log record(s), see ¶ 0124: Those log records to delete may be determined by the garbage collection process based on the particular log record(s) indicated in the metadata and/or may be based on the type of snapshot; ¶ 0125: for a given data page, if an AULR exists at LSN 1, DULRs exist at LSNs 2-8 and a discrete snapshot is taken at LSN 8, a new AULR may be created to replace the DULR at LSN 8 such that each of the log records from LSN 2-8 are applied to the AULR at LSN 1. The new AULR at LSN 8 may then allow the log records at LSN 1-7 to be garbage collectable thereby freeing up the space used to store those log records; ¶ 0127: metadata corresponding to a snapshot for a single data page may, in some instances, also be indicative of multiple log identifiers for multiple log records)
…
using the merged point-in-time copy to restore the source data to a point-in-time of the merged point-in-time copy. (Madhavarapu ¶ 0118: the continuous snapshot is usable to restore the data page to any of the points in time for which log records exist whereas the discrete snapshot is usable to restore the data page to the point in time of the snapshot and to each point in time between the point in time of the snapshot and the most recent AULRs before the snapshot; see then ¶ 0121: Restoring the data to the state corresponding to the snapshot may include applying one or more of the log records, including the particular log record indicated in the metadata, to a previous version of the data [which] may be in the form of an AULR or it may be in the form of a DULR (as applied to an AULR and/or one or more DULRs before the DULR); see this in light of ¶ 0123-0127 describing coalesced log records and converted snapshots as relevant to the claimed 'merging')
Madhavarapu does not expressly disclose:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
Madhavarapu further does not expressly disclose:
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data blocks;
However, Natanzon teaches:
…in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Natanzon FIGs. 10, col. 14, lines 1-28 show merging data: journal 1000 includes columns representing time increments … and the data now stored in the changed storage locations)
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data block; (Natanzon FIGs. 10, col. 14, line 21-28: a user may choose to consolidate the snapshots [shows merging of point-in-time copies] taken from time increment 3 though time increment 8 resulting in a journal 1000' [this is the merged point-in-time copy]; col. 15, line 4-13: Once the snapshots selected for consolidation are identified [shows determined point-in-time copies], the temporary stream 1010' is created (1312) and saved in the journal 340 (1322). The temporary stream 1010' is formed from reading the data structure 1200 and determining the latest changes for each data storage location 902-908 affected during the selected snapshots; replacing the old consolidated area 1010 with the temporary stream 1010' representing the consolidated snapshot (1336); see col. 14, line 1-20 also teaching changed data: The journal 1000 includes ... the data now stored in the changed storage locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu with the snapshot consolidation of Natanzon.
In addition, both of the references (Madhavarapu and Natanzon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu merging snapshots with the teachings of Natanzon regarding merging snapshots. Motivation to do so would also be to implement a seamless user experience despite consolidation of point-in-time data as seen in Natanzon (col. 13, lines 26-30).
Madhavarapu in view of Natanzon does not expressly disclose specifically indicating data blocks in the source data that have changed data as in the following limitation:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
However, Zaslavsky teaches this by teaching the following:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Zaslavsky FIG. 2, element 212, ¶ 0032-0034: The clone manager 175 is configured to collapse the snapshots into a virtual machine image 212; The collapse, described here briefly, combines the data elements 210 of each of the selected snapshots 214 into the new virtual machine 212 image ... This is graphically illustrated as a summation of each of the data elements 210 of the different snapshots 202-206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu as modified with the snapshot consolidation of Zaslavsky.
In addition, both of the references (Madhavarapu as modified and Zaslavsky) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu as modified merging snapshots with the teachings of Zaslavsky regarding merging snapshots. Motivation to do so would also be to allow cloning during execution and to perform creation based on existing point-in-time backups as in Zaslavsky (¶ 0010-0011).

Regarding claim 30, Madhavarapu teaches:
A system for maintaining source data in a repository, comprising: a processor; and a computer readable storage medium including computer program code that when executed by the processor performs operations, the operations comprising: (Madhavarapu FIG. 10, ¶ 0166-0167: the methods may be implemented by a computer system (e.g., a computer system as in FIG. 10) that includes one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors. The program instructions may be configured to implement the functionality described herein; computer system 1000 may be configured to implement a database engine head node of a database tier, or one of a plurality of storage nodes of a separate distributed database-optimized storage system that stores database tables and associated metadata on behalf of clients of the database tier)
maintaining in the repository a full copy of the source data and point-in-time copies at different point-in-times of the source data, (Madhavarapu FIGs. 8-9, ¶ 0130: log records may include one or more AULRs, also referred to as baseline log record(s), and/or one or more DULRs. The baseline log record(s) may include a page of data, such that it includes the full data for the page [full copy] and not just changes to the data; ¶ 0056 recites teachings relevant to the claimed 'point-in-time copies': Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume; see also relevant ¶ 0119: a client may request that multiple copies of the data be stored in separate storage location)
…
for data blocks indicated in the merged change information as having changed data, determining point-in-time copies that provide the changed data for the data blocks, wherein when a plurality of point-in-time copies provide changed data for a data block, a determined point-in-time copy for the data block provides the changed data for the data block; (Madhavarapu FIG. 8, ¶ 0113: the metadata may indicate one or more log records that are needed to recreate a given page up to the log record/LSN associated with the snapshot; ¶ 0123-0127 describe converted snapshots and also operating over multiple log records but selectively protecting or leaving unprotected log record(s), see ¶ 0124: Those log records to delete may be determined by the garbage collection process based on the particular log record(s) indicated in the metadata and/or may be based on the type of snapshot; ¶ 0125: for a given data page, if an AULR exists at LSN 1, DULRs exist at LSNs 2-8 and a discrete snapshot is taken at LSN 8, a new AULR may be created to replace the DULR at LSN 8 such that each of the log records from LSN 2-8 are applied to the AULR at LSN 1. The new AULR at LSN 8 may then allow the log records at LSN 1-7 to be garbage collectable thereby freeing up the space used to store those log records; ¶ 0127: metadata corresponding to a snapshot for a single data page may, in some instances, also be indicative of multiple log identifiers for multiple log records)
…
using the merged point-in-time copy to restore the source data to a point-in-time of the merged point-in-time copy. (Madhavarapu ¶ 0118: the continuous snapshot is usable to restore the data page to any of the points in time for which log records exist whereas the discrete snapshot is usable to restore the data page to the point in time of the snapshot and to each point in time between the point in time of the snapshot and the most recent AULRs before the snapshot; see then ¶ 0121: Restoring the data to the state corresponding to the snapshot may include applying one or more of the log records, including the particular log record indicated in the metadata, to a previous version of the data [which] may be in the form of an AULR or it may be in the form of a DULR (as applied to an AULR and/or one or more DULRs before the DULR); see this in light of ¶ 0123-0127 describing coalesced log records and converted snapshots as relevant to the claimed 'merging')
Madhavarapu does not expressly disclose:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
Madhavarapu further does not expressly disclose:
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data blocks;
However, Natanzon teaches:
…in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Natanzon FIGs. 10, col. 14, lines 1-28 show merging data: journal 1000 includes columns representing time increments … and the data now stored in the changed storage locations)
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data block; (Natanzon FIGs. 10, col. 14, line 21-28: a user may choose to consolidate the snapshots [shows merging of point-in-time copies] taken from time increment 3 though time increment 8 resulting in a journal 1000' [this is the merged point-in-time copy]; col. 15, line 4-13: Once the snapshots selected for consolidation are identified [shows determined point-in-time copies], the temporary stream 1010' is created (1312) and saved in the journal 340 (1322). The temporary stream 1010' is formed from reading the data structure 1200 and determining the latest changes for each data storage location 902-908 affected during the selected snapshots; replacing the old consolidated area 1010 with the temporary stream 1010' representing the consolidated snapshot (1336); see col. 14, line 1-20 also teaching changed data: The journal 1000 includes ... the data now stored in the changed storage locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu with the snapshot consolidation of Natanzon.
In addition, both of the references (Madhavarapu and Natanzon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu merging snapshots with the teachings of Natanzon regarding merging snapshots. Motivation to do so would also be to implement a seamless user experience despite consolidation of point-in-time data as seen in Natanzon (col. 13, lines 26-30).
Madhavarapu in view of Natanzon does not expressly disclose specifically indicating data blocks in the source data that have changed data as in the following limitation:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
However, Zaslavsky teaches this by teaching the following:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Zaslavsky FIG. 2, element 212, ¶ 0032-0034: The clone manager 175 is configured to collapse the snapshots into a virtual machine image 212; The collapse, described here briefly, combines the data elements 210 of each of the selected snapshots 214 into the new virtual machine 212 image ... This is graphically illustrated as a summation of each of the data elements 210 of the different snapshots 202-206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu as modified with the snapshot consolidation of Zaslavsky.
In addition, both of the references (Madhavarapu as modified and Zaslavsky) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu as modified merging snapshots with the teachings of Zaslavsky regarding merging snapshots. Motivation to do so would also be to allow cloning during execution and to perform creation based on existing point-in-time backups as in Zaslavsky (¶ 0010-0011).



Regarding claim 37, Nemoto teaches:
A method for maintaining source data in a repository, comprising: maintaining in the repository a full copy of the source data and point-in-time copies at different point-in-times of the source data, (Madhavarapu FIGs. 8-9, ¶ 0130: log records may include one or more AULRs, also referred to as baseline log record(s), and/or one or more DULRs. The baseline log record(s) may include a page of data, such that it includes the full data for the page [full copy] and not just changes to the data; ¶ 0056 recites teachings relevant to the claimed 'point-in-time copies': Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume; see also relevant ¶ 0119: a client may request that multiple copies of the data be stored in separate storage location)
…
for data blocks indicated in the merged change information as having changed data, determining point-in-time copies that provide the changed data for the data blocks, wherein when a plurality of point-in-time copies provide changed data for a data block, a determined point-in-time copy for the data block provides the changed data for the data block; (Madhavarapu FIG. 8, ¶ 0113: the metadata may indicate one or more log records that are needed to recreate a given page up to the log record/LSN associated with the snapshot; ¶ 0123-0127 describe converted snapshots and also operating over multiple log records but selectively protecting or leaving unprotected log record(s), see ¶ 0124: Those log records to delete may be determined by the garbage collection process based on the particular log record(s) indicated in the metadata and/or may be based on the type of snapshot; ¶ 0125: for a given data page, if an AULR exists at LSN 1, DULRs exist at LSNs 2-8 and a discrete snapshot is taken at LSN 8, a new AULR may be created to replace the DULR at LSN 8 such that each of the log records from LSN 2-8 are applied to the AULR at LSN 1. The new AULR at LSN 8 may then allow the log records at LSN 1-7 to be garbage collectable thereby freeing up the space used to store those log records; ¶ 0127: metadata corresponding to a snapshot for a single data page may, in some instances, also be indicative of multiple log identifiers for multiple log records)
…
using the merged point-in-time copy to restore the source data to a point-in-time of the merged point-in-time copy. (Madhavarapu ¶ 0118: the continuous snapshot is usable to restore the data page to any of the points in time for which log records exist whereas the discrete snapshot is usable to restore the data page to the point in time of the snapshot and to each point in time between the point in time of the snapshot and the most recent AULRs before the snapshot; see then ¶ 0121: Restoring the data to the state corresponding to the snapshot may include applying one or more of the log records, including the particular log record indicated in the metadata, to a previous version of the data [which] may be in the form of an AULR or it may be in the form of a DULR (as applied to an AULR and/or one or more DULRs before the DULR); see this in light of ¶ 0123-0127 describing coalesced log records and converted snapshots as relevant to the claimed 'merging')
Madhavarapu does not expressly disclose:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
Madhavarapu further does not expressly disclose:
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data blocks;
However, Natanzon teaches:
…in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Natanzon FIGs. 10, col. 14, lines 1-28 show merging data: journal 1000 includes columns representing time increments … and the data now stored in the changed storage locations)
setting the changed data in the merged point-in-time copy for the data blocks to the changed data in the determined point-in-time copies providing the changed data for the data block; (Natanzon FIGs. 10, col. 14, line 21-28: a user may choose to consolidate the snapshots [shows merging of point-in-time copies] taken from time increment 3 though time increment 8 resulting in a journal 1000' [this is the merged point-in-time copy]; col. 15, line 4-13: Once the snapshots selected for consolidation are identified [shows determined point-in-time copies], the temporary stream 1010' is created (1312) and saved in the journal 340 (1322). The temporary stream 1010' is formed from reading the data structure 1200 and determining the latest changes for each data storage location 902-908 affected during the selected snapshots; replacing the old consolidated area 1010 with the temporary stream 1010' representing the consolidated snapshot (1336); see col. 14, line 1-20 also teaching changed data: The journal 1000 includes ... the data now stored in the changed storage locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu with the snapshot consolidation of Natanzon.
In addition, both of the references (Madhavarapu and Natanzon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu merging snapshots with the teachings of Natanzon regarding merging snapshots. Motivation to do so would also be to implement a seamless user experience despite consolidation of point-in-time data as seen in Natanzon (col. 13, lines 26-30).
Madhavarapu in view of Natanzon does not expressly disclose specifically indicating data blocks in the source data that have changed data as in the following limitation:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies;
However, Zaslavsky teaches this by teaching the following:
indicating, in merged change information for a merged point-in-time copy, data blocks in the source data that have changed data from point-in-time copies; (Zaslavsky FIG. 2, element 212, ¶ 0032-0034: The clone manager 175 is configured to collapse the snapshots into a virtual machine image 212; The collapse, described here briefly, combines the data elements 210 of each of the selected snapshots 214 into the new virtual machine 212 image ... This is graphically illustrated as a summation of each of the data elements 210 of the different snapshots 202-206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the log record transformation, fusing, merging, and general management of Madhavarapu as modified with the snapshot consolidation of Zaslavsky.
In addition, both of the references (Madhavarapu as modified and Zaslavsky) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as merging snapshot-related information.
Motivation to do so would be to fortify the teachings of Madhavarapu as modified merging snapshots with the teachings of Zaslavsky regarding merging snapshots. Motivation to do so would also be to allow cloning during execution and to perform creation based on existing point-in-time backups as in Zaslavsky (¶ 0010-0011).

Regarding claims 24, 31, and 38, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 23, 30, and 37 above including:
setting a merged point-in-time for the merged point-in-time copy to a point-in-time of the determined point-in-time copies. (Natanzon FIGs. 10, col. 14, line 21-28 teaches setting a point-in-time for the journal 1000' to 8, forgoing 3 through 7: Using the journal 1000' the snapshot taken at time increments 3 to 7 may no longer be accessed so that the granularity over time increments 3 to 7 is reduced because the intermediate changes are no longer available)

Regarding claims 25, 32, and 39, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 24, 31, and 38 above including:
wherein the merged point-in-time is set to an earliest point-in-time of the determined point-in-time copies. (Natanzon col. 15, line 37-44: consolidating snapshots using a journal of the DO METADATA stream, it understood that the same techniques may be used using a journal for an UNDO METADATA stream; in consolidating the snapshots corresponding to the time increments 3 to 8, the oldest data in each location is used, i.e., the consolidated snapshot will contain the oldest version of each storage location instead of the latest version of each storage location)

Regarding claims 26, 33, and 40, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 24, 31, and 38 above including:
wherein a determined point-in-time copy for a data block when there are a plurality of point-in-time copies providing changed data for the data block comprises a point-in-time copy that has an earliest point-in-time. (Madhavarapu FIG. 8, ¶ 0113: the metadata may indicate one or more log records that are needed to recreate a given page up to the log record/LSN associated with the snapshot; ¶ 0123-0127 describe converted snapshots and also operating over multiple log records but contemplate differing priorities for log records or snapshots, see ¶ 0123: if log records having LSNs 1-6 exist for a data page with a snapshot having been taken at LSN 3, upon restoring the snapshot taken at LSN 3, LSNs 4-6 may be indicated as garbage collectable; see ¶ 0125: for a given data page, if an AULR exists at LSN 1, DULRs exist at LSNs 2-8 and a discrete snapshot is taken at LSN 8, a new AULR may be created to replace the DULR at LSN 8 such that each of the log records from LSN 2-8 are applied to the AULR at LSN 1. The new AULR at LSN 8 may then allow the log records at LSN 1-7 to be garbage collectable thereby freeing up the space used to store those log records [¶ 0123 in particular indicates it is not always the latest/most recent LSN that is prioritized, thus contemplating the claimed 'earliest' point-in-time])

Regarding claims 27 and 34, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 24 and 31 above including:
wherein a determined point-in-time copy to provide the changed data for a data block comprises one point-in-time copy providing the changed data for the data block in response to determining that only one of the point-in-time copies provide changed data for the data block. (Natanzon col. 14, line 21-29: a user may choose to consolidate the snapshots taken from time increment 3 though time increment 8 resulting in a journal 1000'. In particular, a portion 1010 of the journal 1000 is replaced by a portion 1010'; Natanzon shows FIGs. 10 performing a consolidation in an environment where there is only one entry for storage location 2 and there is only one updated/changed entry for storage location 3 within the selected timeframe)

Regarding claims 28, 35, and 41, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 23, 30, and 37 above including:
applying, to the full copy, source data that has changed since a previous point-in-time to make the full copy current as of a subsequent point-in-time to the previous point-in-time, (Madhavarapu ¶ 0117-0127, ¶ 0118: the continuous snapshot is usable to restore the data page to any of the points in time for which log records exist whereas the discrete snapshot is usable to restore the data page to the point in time of the snapshot and to each point in time between the point in time of the snapshot and the most recent AULRs before the snapshot; ¶ 0121: Restoring the data to the state corresponding to the snapshot may include applying one or more of the log records, including the particular log record indicated in the metadata, to a previous version of the data)
wherein the using the merged point-in-time copy to restore the source data further comprises applying the merged changed data to a restore copy to make the restore copy consistent as of a merged point-in-time to roll back the full copy to the changed data provided for the merged point-in-time copy. (Natanzon col. 13, lines 1-14 and 31-35 discuss using journal history to restore/roll back storage system 810 to the state it was at a multiplicity of previous points-in-time; col. 15, line 4-13 shows that the journal 1010 can be updated by performing a replacement with consolidated snapshots [an application of merged change data])

Regarding claims 29 and 36, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claims 23 and 30 above including:
wherein the full copy includes data as of an initial point-in-time, (Madhavarapu ¶ 0019: metadata that is indicative of a particular log identifier (e.g., log sequence number, time stamp, etc.) of a particular one of the log records; FIGs. 8-9, ¶ 0130: log records may include one or more AULRs, also referred to as baseline log record(s), and/or one or more DULRs. The baseline log record(s) may include a page of data, such that it includes the full data for the page [full copy] and not just changes to the data; ¶ 0056: Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume; Each ULR may include a unique identifier (e.g., a Logical Sequence Number (LSN), time stamp, etc.))
wherein the operations further comprise: setting a merged point-in-time for the merged point-in-time copy to a point-in-time of one of the point-in-time copies having a most current point-in-time, (Natanzon FIGs. 10, col. 14, line 21-28 teaches setting a point-in-time for the journal 1000' to 8, forgoing 3 through 7: Using the journal 1000' the snapshot taken at time increments 3 to 7 may no longer be accessed so that the granularity over time increments 3 to 7 is reduced because the intermediate changes are no longer available)
wherein the determining a selected point-in-time copy to provide changed data for a data block comprises determining a point-in-time copy having a most current point-in-time when multiple point-in-time copies provide changed data for the data block. (Natanzon shows in FIGs. 10 that at least snapshots 3-5 show different data for storage location '4', thus addressing the claimed 'multiple ... copies provide changed data')

Regarding claim 42, Madhavarapu in view of Natanzon and Zaslavsky teaches all the features with respect to claim 37 above including:
wherein the full copy includes data as of an initial point-in-time, (Madhavarapu ¶ 0019: metadata that is indicative of a particular log identifier (e.g., log sequence number, time stamp, etc.) of a particular one of the log records; FIGs. 8-9, ¶ 0130: log records may include one or more AULRs, also referred to as baseline log record(s), and/or one or more DULRs. The baseline log record(s) may include a page of data, such that it includes the full data for the page [full copy] and not just changes to the data; ¶ 0056: Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume; Each ULR may include a unique identifier (e.g., a Logical Sequence Number (LSN), time stamp, etc.))
further comprising: setting a merged point-in-time for the merged point-in-time copy to a point-in-time of one of the point-in-time copies having a most current point-in-time, (Natanzon FIGs. 10, col. 14, line 21-28 teaches setting a point-in-time for the journal 1000' to 8, forgoing 3 through 7: Using the journal 1000' the snapshot taken at time increments 3 to 7 may no longer be accessed so that the granularity over time increments 3 to 7 is reduced because the intermediate changes are no longer available)
wherein the determining a selected point-in-time copy to provide changed data for a data block comprises determining a point-in-time copy having a most current point-in-time when multiple point-in-time copies provide changed data for the data block. (Natanzon shows in FIGs. 10 that at least snapshots 3-5 show different data for storage location '4', thus addressing the claimed 'multiple ... copies provide changed data')

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 30, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, newly incorporated reference Madhavarapu has been relied upon to address the argued “determining” step.
The dependent claims remain rejected at least by virtue of their dependency on rejected base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        January 1, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164